Staley, Jr., J.
Appeal from a judgment in favor of the plaintiff in the amount of $80,231.50 entered January 28, 1966. On the 2d day of June, 1964, the plaintiff, then 82 years old, entered a voting booth provided and maintained by the City of Kingston, New York, for the purpose of casting her ballot in the primary election. On leaving the voting booth, the plaintiff tripped and fell over a board three inches high which was fastened at the bottom of the booth, and across the entrance to the booth, and sustained a badly comminuted fracture involving the trochanters of the left femur and, as a result, will be permanently disabled, and will require medical treatment for the rest of her life. The testimony of plaintiff’s two expert witnesses, in addition to plaintiff’s other evidence, sufficiently establishes the negligence of the defendant and negates the existence of any contributory negligence on the part of the plaintiff. The plaintiff was hospitalized from June, 1964 until May, 1965, and is now in a nursing home at a weekly charge of $105, and has a life expectancy of 5.83 years. Her medical, hospital and nursing home expenses up to the date of trial amounted to approximately $17,834. It is our opinion that the amount of the verdict, *871under the circumstances here, is not excessive. Judgment affirmed, with costs. Gibson, P. J., Herlihy and Reynolds, JJ., concur; Taylor, J., not voting.